Citation Nr: 1719346	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  14-24 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a seizure condition.

2.  Entitlement to service connection for headaches, to include as secondary to a seizure condition.

3.  Entitlement to service connection for a right ankle condition.

4.  Entitlement to service connection for a traumatic brain injury (TBI).

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2010 to November 2010, with additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) during her service with the Air Force National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In June 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In July 2016, the Board sought a Veterans Health Administration (VHA) expert opinion in connection with this claim.  It received the requested opinion in September 2016.


FINDINGS OF FACT

1.  The Veteran's seizure condition has not been shown to be etiologically related to her active military service, has not been shown to be related to an injury sustained during a period of INACDUTRA, and has not been shown to have been incurred or aggravated during a period of ACDUTRA.

2.  The Veteran's headaches have not been shown to be etiologically related to her active military service, have not been shown to be related to an injury sustained during a period of INACDUTRA, have not been shown to have been incurred or aggravated during a period of ACDUTRA, and have not been shown to be related to a service-connected disability.

3.  The Veteran's right ankle condition has not been shown to be etiologically related to her active military service, has not been shown to be related to an injury sustained during a period of INACDUTRA, and has not been shown to have been incurred or aggravated during a period of ACDUTRA.

4.  During her June 2015 Board hearing, the Veteran indicated that she wished to withdraw from appellate review her claims of entitlement to service connection for a TBI and entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a seizure condition are not met.  38 U.S.C.S. §§ 101(24), 1101, 1110, 1112, 1153, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for establishing service connection for headaches are not met.  38 U.S.C.S. §§ 101(24), 1110, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for establishing service connection for a right ankle condition are not met.  38 U.S.C.S. §§ 101(24), 1110, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.6(a), 3.102, 3.303 (2016).

4.  The criteria for withdrawal of the appeal on the issue of entitlement to service connection for a TBI have been met.  38 U.S.C.S. § 7105(d)(5) (LexisNexis 2017); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal of the appeal on the issue of entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, have been met.  38 U.S.C.S. § 7105(d)(5) (LexisNexis 2017); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.S. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, compliant VCAA notice was provided in a June 2012 letter.

The duty to assist the Veteran has also been satisfied.  In that regard, service department records and private treatment records have been associated with the claims file, and the Veteran has testified at a Board hearing and submitted lay statements in support of her claim.  In addition, a VHA opinion has been obtained in connection with the Veteran's claims of entitlement to service connection for a seizure condition and headaches.

Based on a review of the record, there is no indication that any additional evidence relevant to the claims being denied herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duties to notify and assist have been satisfied, and it will proceed to the merits of the Veteran's claims.

II.  Service Connection

The Veteran is seeking service connection for a seizure condition, headaches, and a right ankle condition.  By way of background, she initially asserted, in a July 2012 statement submitted in connection with her May 2012 claim, that those conditions were residuals of injuries sustained in an assault that occurred in June 2009 when she returned home during a drill weekend.  Specifically, she explained that the father of her daughter assaulted her by slamming her head into the floor repeatedly and that the assault caused a concussion, bruising all over her body, and a swollen ankle.  The Veteran reported that she was taken to the hospital by a master sergeant the following day, after she returned to the base to attempt to perform her duties.  She explained that she subsequently experienced a few seizures in her apartment in the beginning of September, that she then had a seizure while driving, and that she continued to experience seizures thereafter, including at school, at work, and on base.  She also reported side effects of the seizures that included headaches, and noted that her ankle had continued to bother her after the assault.

During her June 2015 Board hearing, however, the Veteran testified that she had not experienced a seizure until she experienced one while performing National Guard duties on base on September 9, 2011.  She testified that she was experiencing stress on that day, because she was rushing around performing her various military duties, and that she believed the stress exacerbated the symptoms of her prior head injury.  The Veteran also testified that she started experiencing headaches after she began experiencing seizures.  When questioned regarding the onset of her right ankle condition, she described rolling it while running on a track during physical training, but stated that she was not sure when that injury occurred.

Unfortunately, as will be discussed below, the Board finds that service connection is not warranted for a seizure condition, headaches, or a right ankle condition.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.S. § 1110; 38 C.F.R. § 3.303(a).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

With respect to National Guard service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated in line of duty while performing ACDUTRA, or for disability resulting from an injury incurred or aggravated in line of duty while performing INACDUTRA.  38 U.S.C.S. § 101(24); 38 C.F.R. § 3.6(a) (2016).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For certain chronic disorders, including epilepsy and organic diseases of the nervous system, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from active service.  See 38 U.S.C.S. §§ 1101, 1110, 1112, 1113 (LexisNexis 2017); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  However, the foregoing presumption does not apply to ACDUTRA or INACDUTRA.  Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Smith v. Shinseki, 24 Vet. App. 40, 46, 48 (2010).  Moreover, the presumptions of soundness and aggravation do not apply to periods of ACDUTRA and INACDUTRA for which a service-connected disability has not already been established.  Hill v. McDonald, 28 Vet. App. 243, 250 (2016) (citing Donnellan, 24 Vet. App. at 171, and Smith, 24 Vet. App. at 48).

Seizure Condition

The record reflects that the Veteran has been diagnosed with localization-related epilepsy with complex partial and secondary generalized seizures.  Thus, the first element of service connection has been established.  However, the preponderance of the evidence relevant to the second and third elements of service connection is against the Veteran's claim.

The Board first turns to the Veteran's assertion that service connection is warranted for her seizure condition because it is a residual of head trauma she sustained in an assault that occurred on June 28, 2009.  The evidence of record confirms that the Veteran received emergency treatment at a private hospital on that date for diffuse head trauma sustained when her boyfriend "smashed her face and head on the ground and car."  Additionally, review of a pay status sheet submitted by the Veteran's father confirms that this incident occurred during a drill weekend.  However, the pay sheet also reflects a period of INACDUTRA on June 27, 2009, and June 28, 2009, and there is no indication in the record that the Veteran's injuries were incurred or aggravated in the line of duty.

The Veteran has not, in fact, asserted that she was on base or otherwise performing National Guard duties at the time of the June 2009 assault.  Rather, she has essentially asserted that, because the assault occurred during a drill weekend, and because she returned to base the day after the assault and attempted to perform her duties, service connection for the current seizure condition she believes is a residual of that assault is warranted.  The Board is very appreciative of the diligence and dedication evidenced by the Veteran's return to base to perform her INACDUTRA-related responsibilities immediately following a traumatic assault.  Unfortunately, those actions do not alter the specific requirements for establishing service connection based on a period of INACDUTRA.  See 38 U.S.C.S. § 101(24); 38 C.F.R. § 3.6(a).  As her June 2009 injuries were not incurred in the line of duty, service connection for a residual seizure condition based on those injuries is not warranted.

The Board next turns to the Veteran's assertion that her National Guard duties during a period of ACDUTRA on September 9, 2011, caused or aggravated her current seizure condition.  It will first address the question of whether the condition preexisted that date, noting at the outset that, as a service-connected disability has not been established during that period of ACDUTRA, the presumptions of soundness and aggravation do not apply.  Hill, 28 Vet. App. at 250.  

Following review of the evidence, the Board finds that the Veteran's seizure condition did preexist her period of ACDUTRA on September 9, 2011.  In that regard, although the record confirms that she experienced a seizure on base on September 9, 2011, it also documents emergency medical treatment in January 2011 in connection with a "witnessed seizure" at a restaurant.  At that time, the Veteran reported that she was told that she had started staring, then fell off of her chair with convulsive activity.  She also described several prior incidents that she had been told were spells of syncope, including an incident that led to a car accident.  Following physical examination of the Veteran and review of CT scans, the examining neurologist stated that there was "certainly no reason to doubt the description of [the] epileptic event prior to this hospitalization," and noted that the loss of consciousness that led to a motor vehicle accident prior to the recent incident was also suspicious for a seizure.  The neurologist recommended that the Veteran begin a low dose of anticonvulsant medication that could be stopped if she went without seizure activity for the next three or four years.

During a follow-up appointment in March 2011, the same neurologist noted that the Veteran was concerned about the diagnosis of a seizure disorder, as it could affect her military career by affecting her ability to be deployed overseas.  He stated that he could not make a definite diagnosis of seizure disorder but that the event that occurred in the restaurant was clearly a seizure.  Following the Veteran's September 9, 2011, seizure on base, an ambulance report noted that the Veteran had a history of one past seizure and was noncompliant with her medication.

In finding that the Veteran's seizure condition preexisted her period of service on September 9, 2011, the Board acknowledges that the Veteran subsequently stated, during her Board hearing, that she had not experienced a seizure prior to that date.  However, the Board finds that her testimony in that regard lacks credibility, as it directly contradicts statements she made while receiving emergency treatment in January 2011 and September 2011 and while being questioned by her neurologist regarding the history of her symptoms in March 2011.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Her testimony also contradicts her report, on a February 2011 post deployment health re-assessment, of being hospitalized for a seizure, and her earlier descriptions of the onset, shortly after her 2009 assault, of symptoms that her neurologist subsequently attributed to a seizure condition.  In short, considering the contexts in which the Veteran's inconsistent statements were made, the Board finds that her hearing testimony does not prevent a determination that her seizure condition preexisted her September 9, 2011, period of ACDUTRA.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.").

Having established that the Veteran's seizure condition preexisted that period of ACDUTRA, the Board turns to the question of whether the condition was aggravated on September 9, 2011.  The Board finds that it was not.

As relevant to this particular aspect of the Veteran's claim, a preexisting disease or injury will be found to have been aggravated by active service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 U.S.C.S. § 1153; 38 C.F.R. § 3.306(a).  Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  A temporary or intermittent flare-up of a pre-existing disease also does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

In July 2016, the Board sought a VHA opinion to address whether the Veteran's military service duties on September 9, 2011, aggravated her preexisting seizure condition.  The requested opinion was provided in September 2016.  After confirming a diagnosis of localization-related epilepsy with complex partial and secondary generalized seizures, the neurologist opined that the condition was not at least as likely as not aggravated by the Veteran's military duties.  In support of his opinion, he explained that epilepsy was a medical condition with a baseline predisposition towards epileptic seizures, usually due to genetic or structural causes.  He noted that, in the Veteran's case, head trauma was likely the cause.  The neurologist also explained that, although a seizure could be triggered by stress or sleep deprivation, unless there were associated structural injuries, a single seizure did not cause permanent worsening.  He stated that stress, sleep deprivation, and illness were factors of daily life that needed to be managed by all individuals with epilepsy and were a natural progression of the disease.  The neurologist also characterized the Veteran's September 9, 2011, seizure as a temporary or intermittent flare-up of her condition.  He noted prior suspicion for a seizure following a January 2011 incident, and explained that epilepsy often involved unpredictable seizure events, both triggered and untriggered.

The Board finds the neurologist's opinion highly probative.  The discussion accompanying his opinion reflects that it was based on a thorough review of the claims file, and it is consistent with the probative evidence of record already discussed.  Moreover, the neurologist provided a clear, detailed rationale for the conclusions he reached.  Accordingly, it is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

There is no competent medical opinion of record that contradicts the neurologist's opinion.  Although the Board does not question the Veteran's sincere belief that her seizure condition permanently worsened following the incident on September 9, 2011, her opinion on that matter is not probative evidence.  Lay persons are competent to provide opinions on some medical issues; however, the diagnosis and etiology of a seizure disorder is complex and could have multiple possible causes.  Thus, it falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In short, the head trauma the Veteran sustained in June 2009, which has been identified as the likely cause of the Veteran's seizure condition, was not incurred or aggravated in the line of duty, the most probative evidence of record is against finding that her preexisting seizure condition was aggravated by the seizure she experienced during a period of ACDUTRA on September 9, 2011, and the record, including the Veteran's own contentions, does not suggest that her seizure condition arose in or is otherwise related to any other qualifying period of service.  As a result, the preponderance of the evidence is against her claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.S. § 5107(b); 38 C.F.R. § 3.102.

Headaches

The evidence of record confirms that the Veteran has been diagnosed with headaches.  However, the preponderance of the evidence relevant to the second and third elements of service connection is also against this claim.

The Board notes at the outset that the Veteran has primarily asserted that her current headaches were caused or aggravated by her seizure condition.  The Board also notes that, as service connection on a secondary basis requires that a current disability be caused or aggravated by an already service-connected disease or injury, entitlement to service connection under that theory must be denied as a matter of law.  See 38 C.F.R. § 3.310(a), (b); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board further notes that, for the same reasons that service connection for a seizure condition based on the assault and resulting head injury the Veteran sustained in June 2009 is not warranted, service connection for headaches as a residual of that head injury is also not warranted.  See 38 U.S.C.S. § 101(24); 38 C.F.R. § 3.6(a).

The Board has also considered whether the Veteran's headaches are directly related to any other qualifying period of service.  However, it finds that they are not.

The Board acknowledges that the Veteran noted "bad headaches" on her February 2011 post-deployment questionnaire when asked to mark any health conditions she felt were related to her deployment from June 2010 to October 2010.  However, there is no other evidence of record, including any statement by the Veteran, suggesting that her headaches arose during or are otherwise related to her period of active service from June 2010 to November 2010.  In that regard, during the treatment the Veteran received following her January 2011 seizure, she described experiencing migraine headaches since her teenage years.  Although she reported that they had recently worsened-noting that they had previously been occurring once or twice per month but had been occurring once or twice per week during the past month-the examining neurologist stated that he suspected the worsening was due to changes in her hormonal status that occurred following removal of a medicated intrauterine device (IUD) "a month or more ago."  During treatment by the same neurologist in January 2012, the Veteran noted that she was experiencing headaches, and taking Excedrin to treat them, on a daily basis.  She reported that she thought her headaches had increased in frequency since she fell and hit her head during her most recent seizure, but noted that she had been experiencing headaches once or twice per week prior to that time.  The neurologist described the Veteran's headaches as frequent, "with an element of post-traumatic headaches."  He noted that medication overuse was also likely a contributing factor.

The Board also acknowledges that the neurologist who issued the VHA opinion it requested in 2016 addressed the likely onset and cause of the Veteran's headaches and stated that it was possible that they had been temporarily worsened by her 2010 deployment.  However, the neurologist did not explain what evidence, aside from the Veteran's report of headaches on her February 2011 post-deployment questionnaire, led him to conclude that any type of worsening occurred during that period of service.  Furthermore, the neurologist also noted that the increase in headaches the Veteran reported experiencing following her period of deployment was suspected to be related to removal of her IUD.  

Notably, there is no competent opinion of record asserting that the Veteran's headaches were incurred in or are otherwise related to that period of service.  
To the extent that the Veteran's report of bad headaches on her February 2011 questionnaire may be viewed as an etiological opinion, while she is competent to describe her headaches, she is not competent to determine their cause.  Jandreau, 492 F.3d 1372.

In short, in light of the timing of the Veteran's report of bad headaches and the discussion of the likely cause of their recent worsening by her treating neurologist in January 2011, the preponderance of the evidence is against finding that they arose during or are otherwise related to that period of service.  As the record does not suggest that the Veteran's headaches arose in or are related to any other qualifying period of service, the preponderance of the evidence is against her claim, the benefit of the doubt doctrine is not for application, and entitlement to service connection for headaches must also be denied.  38 U.S.C.S. § 5107(b); 38 C.F.R. § 3.102.

Right Ankle Condition

Finally, the evidence of record reflects that the Veteran has a history of turning or rolling her right ankle and that she has been treated for sprains on various occasions, including during the course of this claim.  However, the second and third elements of service connection have again not been established.

Although the Veteran testified during her Board hearing that she injured her right ankle while performing her National Guard duties, the only service-related time frame for that injury that she has specifically identified is the date of her June 2009 assault.  Indeed, as already discussed, when questioned during her hearing regarding when she injured her right ankle in service, the Veteran stated "I'm not really sure to be honest with you."  Board hearing transcript, at 13.  The Board also notes that, although the Veteran's representative referenced an ankle fracture during the hearing and asked the Veteran when that incident occurred, it appears he was mistakenly referring to a left ankle fracture that is documented in the evidence of record, as there is no other indication in the record, including in any of the Veteran's statements, that she fractured her right ankle at any point.  

In short, the evidence of record does not establish that the June 2009 assault to which the Veteran initially linked her right ankle condition occurred in the line of duty as is required for injuries incurred during periods of INACDUTRA.  The evidence of record also does not establish that the Veteran incurred an ankle injury during her period of active duty service or during any other period of ACDUTRA or INACDUTRA, such that service connection for an ankle condition could be considered on that basis.  As a result, the preponderance of the evidence is against her claim, the benefit of the doubt doctrine is not for application, and the claim of entitlement to service connection for a right ankle condition must also be denied.  38 U.S.C.S. § 5107(b); 38 C.F.R. § 3.102.

III.  Withdrawn Claims

During her June 2015 Board hearing, the Veteran confirmed that she wished to withdraw her appeal regarding the claims of entitlement to service connection for a TBI and an acquired psychiatric disorder, to include depression and anxiety.  Under 38 C.F.R. § 20.204, an appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  Thus, the Veteran's statement during her hearing satisfies the criteria for withdrawal of her substantive appeal as to those issues.  38 C.F.R. § 20.204 (2016).

Under 38 U.S.C.S. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.S. § 7105(d)(5) (LexisNexis 2017).  As the claims of entitlement to service connection for a TBI and an acquired psychiatric disorder, to include depression and anxiety, have been withdrawn, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.


ORDER

Service connection for a seizure condition is denied.

Service connection for headaches is denied.

Service connection for a right ankle condition is denied.

The appeal of the issue of entitlement to service connection for a TBI is dismissed.

The appeal of the issue of entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, is dismissed.






____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


